Citation Nr: 1123498	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-41 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1971 to January 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for sleep apnea, to include as secondary to service-connected PTSD, has indeed been received.  Thus, to this extent, the Veteran's appeal is being granted.  The de novo claim for service connection for sleep apnea, to include as secondary to service-connected PTSD, is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

One issue previously on appeal, entitlement to service connection for PTSD, was granted by the RO in a November 2010 rating action.  To the Board's knowledge, the Veteran has not expressed his disagreement with this decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  Therefore, the matter regarding the Veteran's PTSD has been resolved and is no longer in appellate status.


FINDINGS OF FACT

1.  In an unappealed rating action dated in August 2006, the RO denied service connection for sleep apnea, to include as secondary to a service-connected disability.

2.  The evidence associated with the claims folder subsequent to the August 2006 rating action includes the RO's November 2010 grant of service connection for PTSD, which had not been established at the time of the prior final denial.  The additionally received evidence is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and raises a reasonable possibility of substantiating the claim for service connection for sleep apnea, to include as secondary to PTSD. 


CONCLUSIONS OF LAW

1.  The August 2006 rating action, which denied service connection for sleep apnea on a direct service connection basis and as secondary to PTSD, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Since the August 2006 rating action, new and material evidence has been received which serves to reopen the claim of entitlement to service connection for sleep apnea, to include as secondary to PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) has changed the standard for processing veterans' claims.  The VCAA provides for the duties to notify and to assist an appellant in the development of his/her claim but leaves intact the requirement that new and material evidence be received in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108.  It is specifically noted that nothing in the Act shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) (PVA) (without the introduction of new and material evidence, VA not required to provide a medical examination or opinion).

Specifically, in a new and material claim, the VCAA notice must include a discussion of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish the underlying claim for the benefit sought.  The notice should include a discussion of the basis for the prior denial and the specific evidence is needed to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the Veteran was provided with a VCAA notice letter in September 2007.  The Board need not, however, address the adequacy of this notice letter, or whether VA has met its duty to assist the Veteran in the development of his claim.  This is so because, as will be discussed in further detail in the following decision, the Board finds that the evidence received since the August 2006 prior final denial is new and material.  As this portion of the Veteran's appeal is being granted, there can be no prejudice to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  Accordingly, the Board will proceed to a decision.  

Analysis 

In general, VA rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was revised in August 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2010)].  This change in the law pertains only to claims filed on or after August 29, 2001.  Because in the current appeal the Veteran's claim to reopen was initiated in September 2007, this claim will be adjudicated by applying the revised section 3.156, which provides that new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); & Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2010); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, when the RO denied the Veteran's claim of entitlement to service connection for sleep apnea in August 2006, the record contained the Veteran's service treatment records and VA medical records.  Upon review of this evidence, the RO observed that the Veteran's service treatment records were absent for any complaints or treatment for sleep apnea and that his post-service treatment records did not relate his diagnosed sleep apnea to an in-service event or injury.  The RO further noted that service connection for sleep apnea could not be established as secondary to PTSD as the Veteran had not been granted service connection for this disability.  The Veteran was provided notice of the RO's denial and his appellate rights in an August 2006 letter.  He did not initiate an appeal of that denial.  

Accordingly, the August 2006 rating action is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2010).  As explained above, the Veteran's claim may only be reopened if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  See also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted evidence [i.e., after the August 2006 rating action] is new and material. 

As noted above, the August 2006 rating action denied the Veteran's claim of entitlement to service connection for sleep apnea, to include as secondary to PTSD, because there was no evidence of an in-service injury or disease and because service connection had not been established for PTSD.  The recently received evidence includes VA treatment records, VA examination reports, statements from the Veteran and records from the Social Security Administration. 

In September 2010, a VA fee-basis examiner indicated that the Veteran's PTSD symptoms are consistent with his documented stressors and characteristic of the experiences he would have encountered while serving on active duty as a military policeman.  Based, in part, on this medical opinion, the RO granted service connection for PTSD in a November 2010 rating action.  

The Board finds that the newly received evidence addresses the basis of the prior denial in that the Veteran has now been granted service connection for PTSD.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (regulations do not require new and material evidence as to each previously unproven element of a claim).  Inasmuch as the Veteran has been diagnosed with sleep apnea, and he has been granted service connection for PTSD, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim.  

Clearly, new and material evidence sufficient to reopen the previously denied claim for service connection for sleep apnea, to include as secondary to PTSD, has been received.  Thus, the Board grants this aspect of the Veteran's appeal.  [The underlying claim for service connection for sleep apnea will be addressed immediately below.]  

ORDER

New and material evidence having been received, the appeal to reopen the previously denied claim for service connection for sleep apnea, to include as secondary to PTSD, is granted.  The appeal is granted to that extent only.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, must be remanded for further evidentiary development.  

As previously discussed herein, the Veteran has recently been granted service connection for PTSD.  He has also been diagnosed with sleep apnea and has argued that this disability is a result of his PTSD.  See the September 2007 claim.  The record, however, does not currently contain a competent opinion addressing whether a link exists between the Veteran's current sleep apnea to his service-connected PTSD.  Under these circumstances, a nexus opinion must be obtained.  McLendon, 20 Vet. App. at 79; Charles v. Principi, 16 Vet. App. 370 (2002); and 38 C.F.R. § 3.159(c)(4) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

In addition, the Board notes that it appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Oklahoma City, Oklahoma.  As the Board is remanding the Veteran's sleep apnea claim to accord him the opportunity to undergo an appropriate VA examination, on remand his updated treatment records should also be obtained and associated with his claims folder.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify the names and addresses of all providers of medical examination, hospitalization, or treatment for his sleep apnea since November 2010.  The Board is particularly interested in records of pertinent treatment that the Veteran may have received at the Oklahoma City VAMC since November 2010.  After obtaining authorization from the Veteran for release of all identified records, as appropriate, the RO/AMC should attempt to obtain such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.
2.  Then accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any sleep apnea he might have.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

For any sleep apnea diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service, is otherwise related to active duty, or was caused or aggravated (permanently worsened beyond normal progression) by his service-connected PTSD.  If the Veteran is found to have sleep apnea that is aggravated by his PTSD, the examiner should quantify the approximate degree of aggravation.  Complete rationale should be provided for all opinions expressed.  

3.  Following completion of the above, adjudicate the issue of entitlement to service connection for sleep apnea, to include as secondary to the service-connected PTSD.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


